Exhibit 10.18

JIVE SOFTWARE, INC.

AMENDED AND RESTATED CHANGE OF CONTROL AND RETENTION AGREEMENT

This Change of Control and Retention Agreement (the “Agreement”) is made and
entered into by and between Elisa Steele (the “Employee”) and Jive Software,
Inc. (the “Company”), effective as of February 9, 2015 (the “Effective Date”).

RECITALS

It is possible that the Company may from time to time receive acquisition
proposals by other entities. The Compensation Committee of the Board of
Directors of the Company (the “Committee”) recognizes that consideration of any
such proposals can be a distraction to the Employee and can cause the Employee
to consider alternative employment opportunities. The Committee has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication and objectivity of the
Employee, notwithstanding the possibility, threat or occurrence of a “Change of
Control” (as defined herein) of the Company.

On January 2, 2014, Employee signed a Change of Control and Retention Agreement
with the Company in connection with her commencing employment with the Company,
which agreement was subsequently amended on November 3, 2014, in connection with
Employee’s appointment to the position of President and member of the Office of
the Chief Executive Officer (the “Original Retention Agreement”).

The Committee believes that it is in the best interests of the Company and its
stockholders to amend and restate the Original Agreement to provide the Employee
with enhanced incentives to continue her employment and to motivate the Employee
to maximize the value of the Company upon a Change of Control for the benefit of
its stockholders.

The Committee believes that it is imperative to provide the Employee with
certain enhanced benefits upon the Employee’s termination of employment
following a Change of Control. These enhanced benefits will provide the Employee
with enhanced financial security and incentive and encouragement to remain with
the Company notwithstanding the possibility of a Change of Control.

This Agreement also consolidates the documentation of severance benefits to
which the Employee may be entitled in the event of the Employee’s termination of
employment with the Company under specified circumstances not in connection with
a Change of Control.

Certain capitalized terms used in the Agreement are defined in Section 5 below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement shall commence on the date hereof and shall
continue in effect until the earlier of (i) the termination of Employee’s
employment with the Company for any reason other than within twelve (12) months
after a Change of Control; (ii) such time as Employee is no longer Corporate
Executive Officer of the Company (and thereby no longer a member of the
Executive Staff of the Company) other than within twelve (12) months after a
Change of Control; (iii) twelve (12) months after the Change of Control Date, if
a Change of Control has been completed, and automatically terminate following



--------------------------------------------------------------------------------

the twelve (12) month anniversary of the Change of Control Date, so long as all
payments due under Sections 3(c) and 4 of this Agreement have been made;
(iv) the Company’s satisfaction of all of its obligations under this Agreement;
or (v) the execution of a written agreement between the Company and Employee
terminating this Agreement. If a Potential Change of Control Date has occurred
prior to the termination of this Agreement, the provisions of Section 1(i) and
(ii) shall not serve to terminate this Agreement until the earlier of (a) at
least twelve (12) months after the Potential Change of Control Date if no Change
of Control has been completed (such period, the “Protected Period”) or (b) the
termination or abandonment by the Company’s board of directors of the Potential
Change of Control process; provided, however, that in the event of a protracted
completion or closing process with respect to a Potential Change of Control that
has not been terminated or abandoned by the Company’s board of directors, the
Protected Period shall be extended for so long as the Company is pursuing the
Potential Change of Control in good faith.

2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as otherwise may be provided specifically under the terms
of any written formal employment agreement or offer letter between the Company
and the Employee (an “Employment Agreement”). If the Employee’s employment
terminates for any reason, including (without limitation) any termination prior
to a Change of Control, the Employee shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement, the Employment Agreement or as may otherwise be available in
accordance with the Company’s established employee plans.

3. Severance Benefits.

(a) In addition to the benefits described below or in the Employment Agreement,
the Employee will be entitled to receive payment for:

(i) Accrued Salary and Vacation. All salary and accrued vacation earned through
the Termination Date, less applicable federal and state withholding.

(ii) Expense Reimbursement. Within thirty (30) days of submission of proper
expense reports by the Employee, the Company shall reimburse the Employee for
all expenses incurred by the Employee, consistent with past practices, in
connection with the business of the Company prior to the Employee’s termination
of employment.

(iii) Employee Benefits. Benefits, if any, under any 401(k) plan, nonqualified
deferred compensation plan, employee stock purchase plan and other Company
benefit plans under which the Employee may be entitled to benefits, payable
pursuant to the terms of such plans.

(b) Involuntary Termination other than for Cause or Resignation for Good Reason
OTHER THAN During the Change of Control Period. If (i) the Employee resigns his
or her employment with the Company (or any parent or subsidiary of the Company)
for “Non-Change of Control Period Good Reason” (as defined herein), or (ii) the
Company (or any parent or subsidiary of the Company) terminates the Employee’s
employment for other than “Cause” (as defined herein), such termination is not
within the period ending twelve (12) months following a Change of Control Date
(the “Change of Control Period”) and, the Employee (X) complies with the
Company’s sub-certification requirements that have been implemented to ensure
compliance with the Sarbanes Oxley Act 2002 in form and substance determined by
the Company in its complete discretion, and (Y) signs and does not revoke a
standard release of claims with the Company in a form substantially similar to
that attached hereto as Exhibit A (a “Release”), then the Employee shall receive
the following severance benefits from the Company, subject to Sections 3(d) and
(g):

(i) Severance Payment. Employee shall receive a lump-sum severance payment (less
applicable tax withholding) equal to twelve (12) months of the Employee’s Base
Salary.

 

-2-



--------------------------------------------------------------------------------

(ii) Equity Awards. With respect to Employee’s then-outstanding equity awards
covering shares of the Company’s common stock (“Equity Awards”), the Employee
shall immediately vest in the number of shares subject to each Equity Award that
otherwise would vest during the twelve (12)-month period immediately following
the date of termination under the Equity Award’s vesting schedule had the
Employee continued to be employed with the Company through the end of such
twelve (12)-month period.

(iii) Additional Severance Payment. If the Employee is covered by the Company
health care plan, then the Employee shall receive a lump sum cash payment equal
to twelve (12) multiplied by the cost of a single month of COBRA coverage at the
rates in effect on the date of termination. If such coverage included the
Employee’s dependents immediately prior to the Employee’s termination of
employment with the Company, such payment shall also include the cost of COBRA
coverage for the Employee’s dependents.

(iv) Bonus Severance Payment. Employee shall receive a lump-sum severance
payment (less applicable tax withholding) equal to the greater of: (i) the
Employee’s annual target bonus for the fiscal year in which the date of
Employee’s termination occurs or (ii) the actual bonus that the Employee would
earn under the Company’s executive bonus plan in effect in the fiscal year in
which the date of Employee’s termination occurs based on the Company’s
achievement against the metrics established under the plan and assuming that any
individual goals for Employee are achieved at target levels. Notwithstanding any
other provision to the contrary, the payment in this paragraph will be made in
the year following the year in which the Employee’s date of termination occurs
at the same time as bonus payments are made to the Company’s other senior
executive officers, subject to any delay as may be required pursuant to
Section 409A (as defined below).

(c) Involuntary Termination Other than for Cause or Resignation for Good Reason
During the Change of Control Period. If within the Change of Control Period,
(i) the Employee resigns his or her employment with the Company (or any parent
or subsidiary of the Company) for “Change of Control Period Good Reason” (as
defined herein), or (ii) the Company (or any parent or subsidiary of the
Company) terminates the Employee’s employment for other than “Cause” (as defined
herein), the Employee’s death or the Employee’s Disability (as defined herein),
and, the Employee (X) complies with the Company’s sub-certification requirements
that have been implemented to ensure compliance with the Sarbanes Oxley Act 2002
in form and substance determined by the Company in its complete discretion, and
(Y) signs and does not revoke a Release, then the Employee shall receive the
following severance benefits from the Company, subject to Sections 3(d) and (g):

(i) Severance Payment. The Employee shall receive a lump-sum severance payment
(less applicable tax withholding) equal to eighteen (18) months of the
Employee’s Base Salary.

(ii) Equity Awards. With respect to Employee’s Equity Awards, one hundred
percent (100%) of the then-unvested shares subject to each such Equity Award
shall vest.

(iii) Additional Severance Payment. If the Employee is covered by the Company
health care plan, the Employee shall receive a cash payment equal to eighteen
(18) multiplied by the cost of a single month of COBRA coverage at the rates in
effect on the date of termination. If such coverage included the Employee’s
dependents immediately prior to the Employee’s termination of employment with
the Company, such payment shall also include the cost of COBRA coverage for the
Employee’s dependents.

 

-3-



--------------------------------------------------------------------------------

(iv) Bonus Severance Payment. Employee shall receive a lump-sum severance
payment (less applicable tax withholding) equal to the greater of 150% of:
(i) the Employee’s annual target bonus for the fiscal year in which the date of
Employee’s termination occurs or (ii) the actual bonus that the Employee would
earn under the Company’s executive bonus plan in effect in the fiscal year in
which the date of Employee’s termination occurs based on the Company’s
achievement against the metrics established under the plan and assuming that any
individual goals for Employee are achieved at target levels. Notwithstanding any
other provision to the contrary, the payment in this paragraph will be made in
the year following the year in which the Employee’s date of termination occurs
at the same time as bonus payments are made to the Company’s other senior
executive officers, subject to any delay as may be required pursuant to
Section 409A.

(v) Special Termination. Notwithstanding the foregoing, if the Employee’s
employment is terminated by the Company without Cause prior to the Change of
Control Date but on or after a Potential Change of Control Date, then the
Company will provide to the Employee the payments and benefits as provided in
Section 3(c), in lieu of Section 3(b); provided, however, that if the Company
reasonably demonstrates that the Employee’s termination of employment (X) was
not at the request of a third party who has taken steps reasonably calculated to
effect a Change of Control, and (Y) would have occurred absent the Change of
Control, then Section 3(b) shall apply in lieu of Section 3(c). Solely for
purposes of determining the timing of payments and the provision of benefits
under the circumstances described in this Section 3(c)(iv), the Employee’s date
of termination shall be deemed to be the Change of Control Date.

(d) Timing of Severance Payments. Other than with respect to the payments made
under Section 3(a), the severance payments to which the Employee is entitled
will be subject to the Employee signing and not revoking the Release and
provided that such Release is effective within sixty (60) days following the
termination of employment. Such cash payments or other severance benefits will
be made to the Employee in full, not later than seven (7) calendar days after
the effective date of any Release (except as specifically provided above for
bonus severance). In the event the termination occurs at a time during the
calendar year where it would be possible for the Release to become effective in
the calendar year following the calendar year in which the Employee’s
termination occurs, any severance that would be considered Deferred Compensation
Separation Benefits (as defined in Section 3(g)) will be paid on the first
payroll date to occur during the calendar year following the calendar year in
which such termination occurs, or such later time as required by the payment
schedule applicable to each payment or benefit, or Section 3(g).

(e) Voluntary Resignation; Termination for Cause, Death or Disability. If the
Employee’s employment with the Company terminates (i) voluntarily by the
Employee other than for Good Reason or Disability, (ii) for Cause by the
Company, or (iii) pursuant to the Employee’s death or Disability, then the
Employee shall not be entitled to receive severance or other benefits except for
those (if any) as may then be established under the Company’s then existing
severance and benefits plans and practices or pursuant to other written
agreements with the Company.

(f) Exclusive Remedy. In the event of a termination of the Employee’s
employment, the provisions of this Section 3 are intended to be and are
exclusive and in lieu of any other rights or remedies to which the Employee or
the Company may otherwise be entitled, whether at law, tort or contract, in
equity, or under this Agreement. The Employee shall be entitled to no benefits,
compensation or other payments or rights upon termination of employment other
than those benefits expressly set forth in this Section 3.

(g) Code Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, if the Employee
is a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the final regulations and any
guidance promulgated thereunder (“Section 409A”)

 

-4-



--------------------------------------------------------------------------------

at the time of the Employee’s termination (other than due to death) or
resignation, then the severance payable to the Employee, if any, pursuant to
this Agreement, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”) that are payable
within the first six (6) months following the Employee’s termination of
employment, will become payable on the first payroll date that occurs on or
after the date six (6) months and one (1) day following the date of the
Employee’s termination of employment. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if the Employee dies following his or her termination but prior
to the six (6) month anniversary of his or her termination, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of the Employee’s death and all
other Deferred Compensation Separation Benefits will be payable in accordance
with the payment schedule applicable to each payment or benefit. Each payment
and benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

(ii) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.

(iii) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above. “Section 409A Limit” will mean the
lesser of two (2) times: (i) the Employee’s annualized compensation based upon
the annual rate of pay paid to the Employee during the Employee’s taxable year
preceding the Employee’s taxable year of the Employee’s termination of
employment as determined under, and with such adjustments as are set forth in,
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue
Service guidance issued with respect thereto; or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which the Employee’s employment is terminated.

(iv) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and the
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to the Employee under Section 409A.

4. Golden Parachute Excise Tax Best Results. In the event that the severance and
other benefits provided for in this Agreement or otherwise payable to the
Employee (X) constitute “parachute payments” within the meaning of Code
Section 280G, and (Y) would be subject to the excise tax imposed by Section 4999
of the Code, then such benefits shall be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by
Section 4999, results in the receipt by the Employee, on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under Section 4999 of

 

-5-



--------------------------------------------------------------------------------

the Code. Unless the Company and the Employee otherwise agree in writing, the
determination of the Employee’s excise tax liability and the amount required to
be paid under this Section 4 shall be made in writing by a nationally-recognized
independent accounting firm selected by the Company (the “Accountants”). For
purposes of making the calculations required by this Section 4, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Employee
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 4. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 4. Any
reduction in payments and/or benefits required by this Section 4 shall occur in
the following order: (1) reduction of cash payments; (2) reduction of
acceleration of vesting of equity awards; and (3) reduction of other benefits
paid to the Employee. In the event that acceleration of vesting of equity awards
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant for the Employee’s equity awards.

5. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Base Salary. Base Salary means:

(i) with respect to payments set forth in Section 3(c) above, the rate of annual
base salary paid to the Employee immediately prior to a Change of Control,
provided that such amount shall in no event be less than the highest rate of
annual base salary paid to the Employee during the one (1) year period
immediately prior to the Change of Control; or

(ii) with respect to payments set forth in Section 3(b) above, the rate of
annual base salary paid to the Employee immediately prior to the termination of
the Employee’s employment, provided that such amount shall in no event be less
than the highest rate of annual base salary paid to the Employee during the one
(1) year period immediately prior to the termination of employment.

(b) Cause. Cause means:

(i) The Employee’s commission of an act of material fraud or dishonesty against
the Company;

(ii) Any intentional refusal or willful failure to carry out the reasonable
instructions of the Board of Directors;

(iii) The Employee’s conviction of, guilty plea or “no contest” plea to a felony
or to a misdemeanor involving moral turpitude. Moral turpitude means so extreme
a departure from ordinary standards of honesty, good morals, justice, or ethics
as to be shocking to the moral sense of the community;

(iv) The Employee’s gross misconduct in connection with the performance of his
or her duties;

(v) The Employee’s improper disclosure of confidential information or violation
of material Company policy or the Company code of ethics;

(vi) The Employee’s breach of his or her fiduciary duty to the Company; or

 

-6-



--------------------------------------------------------------------------------

(vii) The Employee’s failure to cooperate with the Company in any investigation
or formal proceeding or the Employee being found liable in a Securities and
Exchange Commission enforcement action or otherwise being disqualified from
serving in his or her role.

(c) Change of Control. Change of Control means the occurrence of any of the
following, in one or a series of related transactions:

(i) The shareholders of the Company approve one of the following:

(1) Any merger or statutory plan of exchange involving the Company (“Merger”) in
which the Company is not the continuing or surviving corporation or pursuant to
which Common Stock would be converted into cash, securities or other property,
other than a Merger involving the Company in which the holders of Common Stock
immediately prior to the Merger continue to represent more than fifty percent
(50%) of the voting securities of the surviving corporation after the Merger; or

(2) Any sale, lease, exchange, or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company.

(ii) A tender or exchange offer, other than one made by the Company, is made for
Common Stock (or securities convertible into Common Stock) and such offer
results in a portion of those securities being purchased and the offeror after
the consummation of the offer is the beneficial owner (as determined pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), directly or indirectly, of securities representing more than fifty
percent (50%) of the voting power of outstanding securities of the Company.

(iii) The Company receives a report on Schedule 13D of the Exchange Act
reporting the beneficial ownership by any person of securities representing more
than fifty percent (50%) of the voting power of outstanding securities of the
Company, except that if such receipt shall occur during a tender offer or
exchange offer described in clause (ii) above, a Change of Control shall not
take place until the conclusion of such offer.

(d) Change of Control Date. Change of Control Date means the date on which a
Change of Control occurs.

(e) Disability. Disability means:

(i) the Employee has been incapacitated by bodily injury, illness or disease so
as to be prevented thereby from engaging in the performance of the Employee’s
duties;

(ii) such total incapacity shall have continued for a period of six
(6) consecutive months; and

(iii) such incapacity will, in the opinion of a qualified physician selected by
the Company, be permanent and continuous during the remainder of the Employee’s
life.

(f) Change of Control Period Good Reason. During the Change of Control Period,
Good Reason means any of the following that occur without the Employee’s
consent:

(i) a material reduction of the Employee’s Base Salary;

 

-7-



--------------------------------------------------------------------------------

(ii) a material reduction in the Employee’s Target Bonus;

(iii) a material reduction in the Employee’s duties, authority, reporting
relationship or responsibilities, including:

(1) the assignment of responsibilities, duties, reporting relationship or
position that are not at least the substantial functional equivalent of the
Employee’s position occupied immediately preceding the Change of Control,
including the assignment of responsibilities, duties, reporting relationship or
position that are not in a substantive area that is consistent with the
Employee’s experience and the position occupied prior to the Change of Control;
or

(2) a material diminution in the budget and number of subordinates over which
the Employee retains authority;

(iv) requiring the Employee to relocate to a location more than thirty-five
(35) miles from his or her then current office location;

(v) material violation by the Company of material term of any employment,
severance, or change of control agreement between the Employee and the Company;
or

(vi) failure by successor entity to assume this Agreement.

provided, however, that Good Reason shall not exist unless the Employee has
provided the Company with written notice of the purported grounds for such Good
Reason within ninety (90) days of its initial existence and such purported
grounds, after good faith negotiations, are not cured within thirty (30) days of
the Company’s receipt of such written notice.

(g) Non-Change of Control Period Good Reason. Other than during the Change of
Control Period, Good Reason means any of the following that occur without the
Employee’s consent:

(i) a material reduction of the Employee’s Base Salary, excluding any reduction
generally applicable to senior executives;

(ii) a material reduction in the Employee’s Target Bonus, excluding any
reduction generally applicable to senior executives;

(iii) a material reduction in the Employee’s title;

(iv) a material reduction in the Employee’s duties or responsibilities; or

(v) requiring the Employee to relocate to a location more than thirty-five
(35) miles from his or her then current office location,

provided, however, that Good Reason shall not exist unless the Employee has
provided the Company with written notice of the purported grounds for such Good
Reason within ninety (90) days of its initial existence and such purported
grounds, after good faith negotiations, are not cured within thirty (30) days of
the Company’s receipt of such written notice.

(h) Potential Change of Control. Potential Change of Control means the earliest
to occur of

 

-8-



--------------------------------------------------------------------------------

(i) the execution of a definitive agreement or letter of intent, in which the
consummation of the transactions described would result in a Change of Control;

(ii) the approval by the Board of a transaction or series of transactions, the
consummation of which would result in a Change of Control; or

(iii) the public announcement of a tender offer for the Company’s voting stock,
the completion of which would result in a Change of Control;

provided, that no such event shall be a “Potential Change of Control” unless

(iv) in the case of any agreement or letter of intent described in clause (i),
the transaction described therein is subsequently consummated by the Company and
the other party or parties to such agreement or letter of intent and thereupon
constitutes a “Change of Control”;

(v) in the case of any Board-approved transaction described in clause (ii), the
transaction so approved is subsequently consummated and thereupon constitutes a
“Change of Control”; or

(vi) in the case of any tender offer described in clause (iii), such tender
offer is subsequently completed and such completion thereupon constitutes a
“Change of Control”.

(i) Potential Change of Control Date. Potential Change of Control Date means the
date on which a Potential Change of Control occurs.

(j) Service Term. Service Term means, as of a particular date, the period of
time that the Employee has been continuously employed by the Company as an
employee in any capacity.

(k) Target Bonus. Target Bonus means the then-current bonus target (percentage
multiplied by salary or dollar figure) established for the Employee by the
Compensation Committee or other party with the authority to establish such bonus
target.

6. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise), shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
Section 6(a) or which becomes bound by the terms of this Agreement by operation
of law.

(b) The Employee’s Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

7. Notice.

(a) General. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if

 

-9-



--------------------------------------------------------------------------------

delivered by registered mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid, or (d) one (1) business
day after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to the Employee, at his or her last known residential address,
and (ii) if to the Company, at the address of its principal corporate offices
(attention: General Counsel), or in any such case at such other address as a
party may designate by ten (10) days’ advance written notice to the other party
pursuant to the provisions above.

(b) Notice of Termination. Any termination by the Company for Cause or
resignation by the Employee voluntarily or for Good Reason shall be communicated
by a notice of termination to the other party hereto given in accordance with
Section 7(a) of this Agreement. Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than thirty (30) days after the giving of such
notice). The failure by the Employee to include in the notice any fact or
circumstance which contributes to a showing of Good Reason shall not waive any
right of the Employee hereunder or preclude the Employee from asserting such
fact or circumstance in enforcing his or her rights hereunder.

8. Miscellaneous Provisions.

(a) Confidentiality. The Employee shall retain in confidence under the
conditions of the Company’s confidentiality agreement with the Employee any
proprietary or other confidential information known to the Employee concerning
the Company and its business so long as such information is not publicly
disclosed and disclosure is not required by an order of any governmental body or
court. If required, the Employee shall return to the Company any memoranda,
documents or other materials proprietary to the Company. The Employee shall be
specifically required to continue to comply with the terms of any Employee
Inventions and Proprietary Rights Assignment Agreement including its provisions
regarding the use of the Company’s trade secrets and/or confidential information
to directly or indirectly request, induce or attempt to influence any past,
current or future customer of the Company, or any current or future supplier of
goods or services to the Company, to avoid, curtail or cancel any business it
transacts with the Company and such agreement is hereby incorporated by
reference.

(b) Non-Solicitation. While employed by the Company and for a period of two
(2) years following the termination of such employment after a Change of
Control, the Employee shall not directly or indirectly request, induce or
attempt to influence any current or future employee of, or independent
contractor or consultant to, the Company to terminate his or her employment with
or services to the Company.

(c) The Employee acknowledges that a breach of any of the covenants contained in
Sections 8(a) and (b) may result in material irreparable injury to the Company
for which there is no adequate remedy at law, that it may not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach, any payments remaining under the terms of this Agreement shall cease and
the Company may be entitled to obtain a restraining order and/or an injunction
restraining the Employee from engaging in activities prohibited by these
Sections 8(a) and (b) or such other relief as may be required to specifically
enforce any of the covenants in these Sections 8(a) and (b). This Section 8(c)
shall survive any termination of this Agreement.

(d) Conflict in Benefits; Nonduplication of Benefits.

(i) No Limitation of Regular Benefit Plans. Except as provided in
Section 8(d)(ii) below, this Agreement is not intended to and shall not affect,
limit or terminate any plans, programs, or arrangements of the Company that are
regularly made available to a significant number of employees or officers of the
Company, including, without limitation, the Company’s stock option plans.

 

-10-



--------------------------------------------------------------------------------

(ii) Nonduplication of Benefits. The Employee may not accumulate cash severance
payments, and/or equity vesting under both this Agreement and another plan or
policy of the Company. If the Employee has any other binding written agreement
with the Company which provides that upon a termination of employment or change
of control the Employee shall receive termination or change of control benefits,
then the Employee’s execution of this Agreement is a complete and unconditional
waiver of such rights to such benefits and this Agreement shall provide the
acceleration described herein with respect to existing equity awards. If the
Employee is entitled to any payments or benefits by operation of a statute or
government regulations, any severance payable pursuant to this Agreement will be
reduced by such payments or benefits.

(e) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.

(f) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(g) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(h) Entire Agreement. This Agreement together with the Employment Agreement
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties, and
shall specifically supersede any severance payment provisions of any other offer
letter or agreement entered into between the Employee and Company, including,
but not limited to, the Original Retention Agreement, with respect to the
subject matter hereof.

(i) No Oral Modification. This Agreement may only be amended in writing signed
by the Employee and the chairperson of the Board or his or her designee.

(j) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California. The
Superior Court of Santa Clara County and/or the United States District Court for
the Northern District of California shall have exclusive jurisdiction and venue
over all controversies in connection with this Agreement. Any provision in this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof in such jurisdiction, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(k) Arbitration. Any dispute, controversy or claim between the parties arising
out of or relating to this Agreement (whether based in contract or tort, in law
or equity), or any breach or asserted breach thereof, shall be determined and
settled exclusively by arbitration in San Jose, California, in accordance with
the rules for dispute resolution of JAMS. Judgment on the award may be entered
in any court of competent jurisdiction. Notwithstanding this Section 8(k), the
parties may apply to any court of

 

-11-



--------------------------------------------------------------------------------

competent jurisdiction for a temporary restraining order, preliminary injunction
or other interim or provisional relief as may be necessary, without breach of
this Agreement and without abridgment of the powers of the arbitrator. The
parties hereby submit themselves to the Superior Court of California in and for
the County of Santa Clara as the sole and exclusive venue for the purpose of
enforcing this Agreement. This Section 8(k) shall survive any termination of
this Agreement.

(l) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(m) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(n) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

Jive Software, Inc. Elisa Steele By: /s/ Charles J. Robel Signature:

/s/ Elisa Steele

Title:

Lead Independent Director

Date:

2/10/15

Date:

2/10/15

 

-12-



--------------------------------------------------------------------------------

EXHIBIT A

Jive Software, Inc.

RELEASE OF CLAIMS

This Release of Claims (“Agreement”) is made by and between Jive Software, Inc.
(the “Company”), and                                          (“Employee”).

WHEREAS, Employee has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the Amended and Restated Change of
Control and Retention Agreement by and between Company and Employee (the “Change
of Control Agreement”);

NOW, THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:

1. Termination. Employee’s employment from the Company terminated on
                    .

2. Confidential Information. Employee shall retain in confidence under the
conditions of the Company’s confidentiality agreement with Employee any
proprietary or other confidential information known to Employee concerning the
Company and its business so long as such information is not publicly disclosed
and disclosure is not required by an order of any governmental body or court. If
required, Employee shall return to the Company any memoranda, documents or other
materials proprietary to the Company. Employee shall be specifically required to
continue to comply with the terms of any Employee Inventions and Proprietary
Rights Assignment Agreement and such agreement is hereby incorporated by
reference.

3. Payment of Salary. Employee acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Employee.

4. Release of Claims. Except as set forth in the last paragraph of this
Section 4, Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company. Employee, on behalf of him- or herself, and Employee’s respective
heirs, family members, executors and assigns, hereby fully and forever releases
the Company and its past, present and future officers, agents, directors,
employees, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, parents, predecessor and successor corporations, and assigns,
from, and agrees not to sue or otherwise institute or cause to be instituted any
legal or administrative proceedings concerning any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date of this Agreement including, without limitation,

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

-13-



--------------------------------------------------------------------------------

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued thereunder;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

(g) any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any severance obligations due Employee
under the Change of Control and Retention Agreement. Nothing in this Agreement
waives Employee’s rights to indemnification or any payments under any fiduciary
insurance policy, if any, provided by any act or agreement of the Company, state
or federal law or policy of insurance.

5. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Employee acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that Employee has been advised by this writing that (a) Employee
should consult with an attorney prior to executing this Agreement; (b) Employee
has at least twenty-one (21) days within which to consider this Agreement;
(c) Employee has seven (7) days following the execution of this Agreement by the
parties to revoke the Agreement; (d) this Agreement shall not be effective until
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law. Any revocation should be in writing and delivered to the
Vice-President of Human Resources at the Company by close of business on the
seventh (7th) day from the date that Employee signs this Agreement.

 

-14-



--------------------------------------------------------------------------------

6. Civil Code Section 1542. Employee represents that Employee is not aware of
any claims against the Company other than the claims that are released by this
Agreement. Employee acknowledges that Employee has been advised by legal counsel
and is familiar with the provisions of California Civil Code 1542, below, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have thereunder, as well as under any statute or common law
principles of similar effect.

7. No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any other person or entity
referred to herein. Employee also represents that Employee does not intend to
bring any claims on Employee’s own behalf or on behalf of any other person or
entity against the Company or any other person or entity referred to herein.

8. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, its subsidiaries, or any successor, and Employee hereby waives
any right, or alleged right, of employment or re-employment with the Company.

9. No Cooperation. Employee agrees that Employee will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

10. No Admission of Liability. No action taken by the Company, either previously
or in connection with this Agreement shall be deemed or construed to be (a) an
admission of the truth or falsity of any claims heretofore made, or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to the Employee or to any third party.

11. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

12. Authority. Employee represents and warrants that Employee has the capacity
to act on Employee’s own behalf and on behalf of all who might claim through him
to bind them to the terms and conditions of this Agreement.

13. No Representations. Employee represents that Employee has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.

14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

15. Entire Agreement. This Agreement, along with the Change of Control
Agreement, the Employee Inventions and Proprietary Rights Assignment Agreement,
and Employee’s written Equity Award agreements with the Company, represents the
entire agreement and understanding between the Company and Employee concerning
Employee’s separation from the Company.

 

-15-



--------------------------------------------------------------------------------

16. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the chairperson of the Company’s board of directors or his or
her designee.

17. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California and its
enforceability shall be subject to Section 8(k) of the Change of Control
Agreement.

18. Effective Date. This Agreement is effective eight (8) days after it has been
signed by both Parties.

19. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

20. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a) They have read this Agreement;

(b) They have had the opportunity of being represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of their own
choice or that they have voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Agreement and of the
releases it contains; and

(d) They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Jive Software, Inc. By:

 

Dated:

 

Elisa Steele, an individual By:

 

Dated:

 

 

-16-